SUPPLEMENT TO THE CURRENTLY EFFECTIVE PROSPECTUS DWS Emerging Markets Equity Fund Effective May 9, 2011, the following information replaces the disclosure contained under the “PRINCIPAL INVESTMENT STRATEGY” sub–heading of the “FUND DETAILS” section of the fund’s prospectus: Main investments. Under normal circumstances, the fund invests at least 80% of net assets, plus the amount of any borrowings for investment purposes, in emerging market equities (equities traded mainly in emerging markets or issued by companies that are organized in emerging markets or have more than half of their business there). The fund considers “emerging markets” to include any country defined as an emerging or developing economy by The International Bank for Reconstruction and Development (the World Bank), the International Finance Corporation or the United Nations or its authorities. The fund considers an issuer to have more than half of its business in emerging markets if at least (i) 50% of the issuer’s assets are in an emerging market country, or (ii) 50% of an issuer’s revenues or profits are from goods produced or sold, investments made, or services performed in emerging markets. The fund may invest up to 20% of net assets in equities from the US or other developed markets. The fund may also invest up to 20% of net assets in US or emerging market debt securities when portfolio management believes these securities may perform at least as well as equities. The fund invests primarily in common stocks, but may also invest in preferred stocks or convertible securities. Management process. Portfolio management aims to add value through stock selection. The investment team utilizes a proprietary investment process designed to identify attractive investment candidates from an extensive pool of fundamental research resources, which identify investments that may offer the potential for price appreciation. The investment process also takes into consideration various factors — including country and sector weightings, style and other risk targets relative to the benchmark — and assists portfolio management in devising allocations among particular securities. Portfolio management may buy a security when its research resources indicate the potential for future upside price appreciation or their investment process identifies an attractive investment opportunity. Conversely, portfolio management may sell a security when its research resources indicate limited future upside or their investment process identifies more attractive investment opportunities elsewhere. Derivatives. Portfolio management generally may use futures contracts, which are a type of derivative (a contract whose value is based on, for example, indices, currencies or securities) as a substitute for direct investment in a particular asset class or to keep cash on hand to meet shareholder redemptions. In addition, portfolio management generally may use forward currency contracts to hedge the fund’s exposure to changes in foreign currency exchange rates on its foreign currency denominated portfolio holdings or to facilitate transactions in foreign currency denominated securities. Portfolio management generally may use structured notes to gain exposure to local shares in foreign markets. The fund may also use various types of derivatives (i) for hedging purposes; (ii) for risk management; (iii) for non-hedging purposes to seek to enhance potential gains; or (iv) as a substitute for direct investment in a particular asset class or to keep cash on hand to meet shareholder redemptions. Securities Lending. The fund may lend securities (up to one-third of total assets) to approved institutions. April 11, 2011 PROSTKR-58 Effective May 9, 2011, the following information replaces the disclosure contained under the “MANAGEMENT” sub–heading of the “WHO MANAGES AND OVERSEES THE FUNDS” section of the fund’s prospectus: Thomas Voecking, Managing Director. Portfolio Manager of the fund. Joined the fund in 2011. · Joined Deutsche Asset Management in 1991 as a project manager in Global Technology Services before becoming responsible for the performance measure- ment of institutional client portfolios. Other company positions include analyst at DB Research and Head of the Strategic Asset Consulting team. · Senior Portfolio Manager Fixed Income Overlay Management: Frankfurt. · MS, University of Muenster. Jason E. Inzer, Director. Portfolio Manager of the fund. Joined the fund in 2011. · Joined Deutsche Asset Management in 1997 as technology manager for equity research in Japan. In 2003, became global database head for Global Markets Research. · Portfolio Engineering & Analytics: New York. · BA, The Ohio State University. DWS Enhanced Emerging Markets Fixed Please Retain This Supplement for Future Reference. April 11, 2011 PROSTKR-58 2
